—Judgment, Supreme Court, New York County (Felice K. Shea, J., at hearing; Nicholas Figueroa, J., at trial and sentence), rendered November 20, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing her to a term of 15 years to life, unanimously affirmed.
Defendant’s attempt to dispose of drugs by placing them into the toilet at the police station and attempting to flush them away was an "independent act” of abandonment by defendant which "was not in direct and immediate response to the illegal detention” of defendant and another party, and were thus admissible (People v Boodle, 47 NY2d 398, 402, cert denied 444 US 969). The evidence sufficiently supports the court’s determination of attenuation, that the act was calculated and " 'the result of thought and reflection’ ” (supra, at 404).
Nor was the mandated minimum sentence unconstitutional (Penal Law § 70.00 [2] [a]; [3] [a] [i]; § 220.21 [1]; People v Jones, 39 NY2d 694, 697). Defendant has not shown that this is a "rare case” nor has defendant overcome the strong presumption of validity (People v Broadie, 37 NY2d 100, 119, cert denied 423 US 950). Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.